      Case 7:11-cv-00299 Document 279 Filed on 11/28/18 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                    November 29, 2018
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

GUERRA & MOORE, LTD., LLP,                      §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 7:11-CV-299
                                                §
MARCO A. CANTU, et al,                          §
                                                §
         Defendants.                            §


                               ORDER TO SHOW CAUSE

       The Court hereby ORDERS that Marco A. Cantu shall appear before the Court on

January 10, 2019, at 10:30 a.m. in the 9th Floor Courtroom, United States District Court, 1701 W.

Business Highway 83, McAllen, Texas, and show cause why he should not be held in contempt

for failure to produce to Plaintiff certain accounting information required to be periodically

produced pursuant to paragraph 8(a-e) of this Court’s Order of June 6, 2016 (Dkt. No. 154),

which the Court entered by agreement of the parties.

       SO ORDERED this 28th day of November, 2018, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge




1/1
